         Case 1:04-cr-01156-PAE Document 85 Filed 07/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                       04 Cr. 1156 (PAE)
                        -v-
                                                                          ORDER

 JOSEPH SPENCER,
                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       In light of the Court’s order today granting defendant Joseph’s Spencer motion for

reconsideration and underlying motion for compassionate release, the Court directs the

Government, the defense, and the Probation Department to promptly confer and to file a joint

letter advising the Court whether any further administrative action is needed from the Court to

properly terminate Spencer’s term of imprisonment and supervision. The parties are to file such

a letter no later than Monday, July 13, 2020.



                                                          PaJA.�
       SO ORDERED.

                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: July 10, 2020
       New York, New York
